Citation Nr: 1130509	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  08-09 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from July 1966 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). A notice of disagreement was received in December 2007, a statement of the case was issued in March 2008, and a substantive appeal was received in March 2009.

The Board notes that the Veteran previously perfected an appeal on the issue of entitlement to an increased disability rating for posttraumatic stress disorder (PTSD).  However, in a signed written statement dated in October 2005 (and received at the RO in November 2005) the Veteran expressly withdrew that appeal.  Therefore, the only issue in the Board's jurisdiction at this time is the issue of entitlement to a TDIU.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to TDIU.

The claims-file reflects that the RO sent a request to the Social Security Administration (SSA) in October 2006 stating that the Veteran "has stated that he has previously submitted a claim for benefits with your agency," and requesting "complete copies or all the veteran's records your agency reviewed prior to making its decision."  However, the claims file does not reflect that any response has been received from the SSA.

The Board notes that the SSA request was made in connection with a claim of entitlement to an increased disability rating for PTSD, and the Veteran has withdrawn this issue.  However, the Board finds that the SSA records would be potentially relevant to the current appeal for TDIU.  VA must make efforts to obtain any relevant medical evidence and/or administrative decisions regarding any claim by the Veteran for SSA disability benefits.  On remand the AMC/RO must either obtain relevant records associated with any claim by the Veteran for SSA disability benefits, or, if the records do not exist or are not obtainable, obtain a negative reply from the SSA.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010); Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992); Baker v. West, 11 Vet. App. 163, 169 (1998).

Additionally, the Board believes that a VA medical examination is warranted as it would be beneficial to informed appellate review of the impact of the Veteran's three service-connected disabilities upon the Veteran's employability.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an 'objective' one based on the average industrial impairment or a 'subjective' one based upon the veteran's actual industrial impairment.

The Board is bound in its decisions by the regulations, the Secretary's instructions, and the precedent opinion of the chief legal officer of VA.  38 U.S.C.A. § 7104(c) (West 2002).  In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that 'unemployability' is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The question of whether the Veteran subjectively has the capacity to secure employment appears to be an essential factual determination at issue in this case.  The record contains some confusion and conflicting evidence with regard to evaluating the Veteran's employability under the subjective standard, without evidence providing an adequate basis for resolving this conflict and confusion.

'It is the Board's task to make findings based on evidence of record - not to supply missing facts.... BVA may not reject that claim [for a TDIU] without producing evidence, as distinguished from mere conjecture, that the veteran can perform work that would produce sufficient income to be other than marginal.'  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  The Board believes that the record needs to be further developed to more adequately address the Veteran's subjective employability, including a current adequate assessment of the Veteran's disabilities' impact upon his employability.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Social Security Administration (SSA) and obtain any administrative decisions and all medical records used in adjudicating the Veteran's claim for disability benefits.  Once obtained, all documents must be permanently associated with the claims file.  If these records are unobtainable, a negative reply must be noted in writing and associated with the claims file.

2.  After completion of the above, the Veteran's claims-folder should then be forwarded to an appropriately qualified VA examiner to evaluate the impact of his service-connected disabilities on his employability.  The examiner must evaluate and discuss the effect of all of the Veteran's service-connected disabilities, both singly and jointly, on the Veteran's employability.  The examiner should opine as to whether the Veteran's service-connected disabilities, without consideration of his non-service-connected disabilities or age, render him unable to secure or follow a substantially gainful occupation.  

3.  To avoid further remand, the AMC/RO should review the examination report obtained and ensure that the requested findings and opinions have been reported.

4.  After completion of the above, the RO/AMC should review the expanded record and readjudicate the claims remaining on appeal.  The Veteran and his representative should then be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

